

 
 
AMENDED AND RESTATED
INTELLECTUAL PROPERTY MATTERS AGREEMENT
DATED AS OF FEBRUARY 10, 2017
BY AND BETWEEN


COMPUTER SCIENCES CORPORATION


AND


CSRA INC.






Section    Page
1.
Definitions and Interpretation    1

1.1
General    1

1.2
References; Interpretation    7

2.
Grant of Licenses to CSRA    7

2.1
Grant of CSC Agility License    7

2.2
Grant of Products License    8

2.3
Applicable Licensed Product Items    9

2.4
Grant of Know-How License    10

2.5
Grant of Trademarks License    10

2.6
Grant of License to NPS-Developed Products    13

2.7
Preservation of Ownership of Proprietary Rights and Sublicense
Requirements    13

2.8
Enforcement Actions    14

2.9
Prohibited Uses and Administrative Obligations    15

2.10
Compliance with Third Party Licenses    16

3.
Grant of IP to CSRA    16

3.1
Assignment of Restricted IP to CSRA    16

3.2
Assignment of CSRA Know-How to CSRA    16

3.3
Assignment of CSRA Developed Products to CSRA    17

4.
Grant of Licenses to CSC    17

4.1
Grant of Imminent CSRA IP License to CSC    17

4.2
Grant of CSRA Know-How License to CSC    17

4.3
Grant of CSRA Developed Products License to CSC    18

5.
Term    18

5.1
Initial Term    18

6.
Payment and Taxes    18

6.1
Payment    18

6.2
Taxes    19

7.
Other Obligations    19

7.1
No Support and Maintenance Services    19

7.2
CSRA M&A Activity    19

8.
Warranties    20

8.1
Warranty Exclusions    20

9.
Indemnification; Injunctive Relief; Limitations of Liability    21

9.1
Indemnification by CSC    21

9.2
Indemnification by CSRA    21

9.3
Sole Remedy; Indemnification Procedures    22

9.4
Injunctive Relief    22

9.5
Limitation of Liability    22

10.
Confidential Data & Proprietary Materials    23

10.1
Confidential Data, Proprietary Information, and Trade Secrets    23

10.2
Employees and Sublicensees    23

11.
Termination    23

11.1
Events of Termination    23

11.2
Effect of Termination or Expiration    23

11.3
Survival of Terms    24

12.
General Provisions    24

12.1
Further Assurances    24

12.2
Relationship of the Parties    24

12.3
Amendment    24

12.4
Entire Agreement    24

12.5
Priority of Agreements    24

12.6
Assignment    25

12.7
Successors and Assigns    25

12.8
Third Party Beneficiaries    25

12.9
Notices    25

12.10
Rules of Construction    25

12.11
Title and Headings    25

12.12
No Waiver    26

12.13
Severability    26

12.14
Governing Law; Jurisdiction    26

12.15
Dispute Resolution    26

12.16
Specific Performance    26

12.17
Counterparts    27

12.18
Effectiveness of Amendment and Restatement    27



Signatory    28
List of Schedules and Exhibits
Schedule 1.1(bbb)
Licensed Products
Schedule 1.1(sss)
Restricted Area
Schedule 1.1(ttt)
Restricted IP
Schedule 1.1(bbbb)
Triggering Event
Schedule 2.5(a)
Licensed Marks
Schedule 2.9(a)
Written Proprietary Item Usage Consent Procedure
Exhibit A
Form of CSC Agility Reseller Agreement






This AMENDED AND RESTATED INTELLECTUAL PROPERTY MATTERS AGREEMENT (this
“Agreement”) is dated as of February 10, 2017, by and between Computer Sciences
Corporation, a Nevada corporation (“CSC”), and CSRA Inc., a Nevada corporation
(“CSRA”). Each of CSC and CSRA is sometimes referred to herein as a “Party” and
collectively as the “Parties”.
WHEREAS:
(A)
on November 27, 2015, CSC and CSRA entered into an Intellectual Property Matters
Agreement dated as of November 27, 2015 (the “Original IPMA”) in connection with
a Master Separation and Distribution Agreement between CSC and CSRA dated as of
November 27, 2015 (the “Master Separation and Distribution Agreement”);

(B)
CSC desires to transfer and assign to CSRA, and CSRA desires to acquire from
CSC, certain intellectual property rights licensed to CSRA by CSC under the
Original IPMA;

(C)
the Parties also desire to amend certain other terms and conditions of the
Original IPMA, including certain intellectual property licenses between the
Parties and certain payments obligations due by CSRA to CSC; and

(D)
the Parties further desire to amend and restate the Original IPMA to give effect
to the foregoing and to make certain other changes.

NOW, THEREFORE, in consideration of and subject to the premises and the mutual
agreements, terms and conditions herein contained, the benefits to be derived
therefrom and other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
General

Capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed in the Master Separation and Distribution Agreement. As used
in this Agreement, the following terms shall have the following meanings:
(a)
“Acquiring Person” shall have the meaning set forth in Section 2.1(g) of this
Agreement.

(b)
“Affiliate” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(c)
“Agreement” shall have the meaning set forth in the preamble to this Agreement.

(d)
“Applicable Licensee” shall mean CSC or CSRA in its capacity as a licensee under
this Agreement, as applicable.

(e)
“Applicable Licensed Product Items” shall mean, with respect to each Licensed
Product, the Licensed Product Items if and to the extent indicated on Schedule
1.1(bbb).

(f)
“Applicable Licensor” shall mean CSC or CSRA in its capacity as a licensor under
this Agreement, as applicable.

(g)
“Applicable Security Laws and Regulations” shall mean regulations and policies
promulgated by the Defense Security Service, including the National Industrial
Security Program Operating Manual (NISPOM), established by Executive Order
12829, and analogue guidance from United States federal government intelligence
agencies.

(h)
“Change of Control” shall mean the sale of all or substantially all the assets
of CSRA; any merger, consolidation or acquisition of CSRA with, by or into
another corporation or other entity; any change in the ownership of more than
fifty percent (50%) of the voting capital stock of CSRA in one or more related
transactions; or the like.

(i)
“Commercial Field” shall mean outside the CSRA Field.

(j)
“Confidential Information” shall have the meaning set forth in the Master
Separation and Distribution Agreement.

(k)
“Consultation Period” shall mean the period not to exceed 90 calendar days
following the date hereof, during which CSC and CSRA shall develop an orderly
short-term transition plan to cease use by CSRA of any Licensed Products and
Licensed Product Items.

(l)
“Contract” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(m)
“Contractor” shall mean any contractor, subcontractor or provider of outsourcing
services to CSRA or a CSRA Subsidiary in relation to the CSRA Business that
requires the right to use the Licensed Products or Licensed Product Items on
behalf of CSRA or a CSRA Subsidiary in order to perform a Customer Contract.

(n)
“CSC” shall have the meaning set forth in the preamble to this Agreement.

(o)
“CSC Agility” shall mean the proprietary Software of CSC or a CSC Subsidiary
known as CSC Agility Platform.

(p)
“CSC Agility License” shall have the meaning set forth in Section 2.1(a) of this
Agreement.

(q)
“CSC Business” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(r)
“CSC Indemnitee” shall have the meaning set forth in Section 9.2 of this
Agreement.

(s)
“CSC Proprietary Items” shall mean the Licensed Products, the Licensed Product
Items, the Licensed Know-How and the Licensed Marks and any databases and
Software a part of or ancillary thereto, any update, modification, enhancement,
derivative work, data format, engine, platform, program, method of processing,
graphical user interface, technique, procedure, concept, form, image,
documentation, specification, development language, development tool, design,
flow chart, instructional material, user booklet, printouts, or other written or
machine-readable materials that are a part of or ancillary to the Licensed
Products, the Licensed Product Items, the Licensed Know-How and the Licensed
Marks and also includes all copyrights, trademarks, trade secrets, patents and
other intellectual property right subsisting in or covering any of them.

(t)
“CSC State and Local Field” shall have the meaning set forth in the Master
Separation and Distribution Agreement.

(u)
“CSC Subsidiary” shall mean any direct or indirect wholly owned subsidiary of
CSC.

(v)
“CSRA” shall have the meaning set forth in the preamble to this Agreement.

(w)
“CSRA Business” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(x)
“CSRA Developed Products” shall mean any source code, documentation and
Trademarks (consisting of the Trademarks set forth on Schedule 1.1(x))
exclusively related to the NPS Developed Products.

(y)
“CSRA Developed Products Assignment” shall have the meaning set forth in Section
3.3(a) of this Agreement.

(z)
“CSRA Developed Products License” shall have the meaning set forth in Section
4.3 of this Agreement.

(aa)
“CSRA Field” shall mean any licenses or sales (as applicable), directly or
indirectly, (i) to any federal Governmental Entity in the United States or any
branch or location thereof located outside of the United States, (ii) to any
United States state or local Governmental Entity other than in the CSC State and
Local Field, or (iii) outside of the United States of America solely in
connection with (A) any Contract entered into between CSRA or any CSRA
Subsidiary and a United States federal Governmental Entity or (B) any Contract
entered into between CSRA or any CSRA Subsidiary and a Governmental Entity
outside the United States to the extent in connection with military sales that
are sponsored or financed by a United States federal Governmental Entity.

(bb)
“CSRA Know-How” shall mean Licensed Know-How that was solely in the possession
of or solely known to CSRA (or a CSRA Group Employee (as defined in the Employee
Matters Agreement)) as of the Effective Date and the skill and experience that
was solely in the possession of or solely known to a CSRA Group Employee (as
defined in the Employee Matters Agreement) as of the Effective Date.

(cc)
“CSRA Know-How Assignment” shall have the meaning set forth in Section 3.2(a) of
this Agreement.

(dd)
“CSRA Know-How License” shall have the meaning set forth in Section 4.2 of this
Agreement.

(ee)
“CSRA Indemnitee” shall have the meaning set forth in Section 9.1 of this
Agreement.

(ff)
“CSRA Personnel” shall mean employees, officers and directors of CSRA or any
CSRA Subsidiary engaged in the CSRA Business. CSRA Personnel shall be deemed to
exclude all Customers, resellers, distributors or other Persons performing
similar functions and any employees, partners, authorized agents and
representatives of any such Persons but shall include (for the avoidance of
doubt) any Contractor.

(gg)
“CSRA Subsidiary” shall mean any direct or indirect subsidiary of CSRA that is
controlled by CSRA.

(hh)
“Customer” shall mean any Person who receives, directly or indirectly, goods
and/or services from CSRA or any CSRA Subsidiary in connection with the
operation of the CSRA Business and shall exclude (for the avoidance of doubt)
any Contractor.

(ii)
“Customer Contract” shall mean any contract, including all task and delivery
orders issued thereunder, assumed or entered into between CSRA or any CSRA
Subsidiary, on the one hand, and a Customer, on the other hand, in connection
with the CSRA Business.

(jj)
“Distribution” shall have the meaning set forth in the Master Separation and
Distribution Agreement.

(kk)
“DFARS” shall mean the U.S. Department of Defense Federal Acquisition Regulation
Supplement.

(ll)
“Effective Date” shall mean November 27, 2015.

(mm)
“Employee Matters Agreement” shall have the meaning set forth in the Master
Separation and Distribution Agreement.

(nn)
“Enforcement Action” shall have the meaning set forth in Section 2.8 of this
Agreement.

(oo)
“End User” shall mean a Customer (i) that is an agency or instrumentality of the
United States federal government, (ii) in connection with military sales that
are sponsored or financed by a United States federal Governmental Entity or
(iii) that is a state or local government located within the territory of the
United States of America (other than a CSC customer in the CSC State and Local
Field), in each case that licenses the Licensed Products from CSRA in accordance
with the terms of this Agreement and the Reseller Agreement.

(pp)
“Export Control Laws and Regulations” shall mean trade controls found at 22
U.S.C. 2778 of the Arms Export Control Act (“AECA”) Executive Order 13637, the
International Traffic in Arms Regulations (“ITAR”) 22 CFR 120-130 Executive
Order 13556, and DFARS 252.204-7000 Disclosure of Information and similar
special clauses inserted in United States federal government contracts to which
CSRA or a CSRA Subsidiary is a party or that have been passed through to CSRA or
a CSRA Subsidiary as a subcontractor and that require United States government
contracting officer consent prior to disclosure to Third Parties of unclassified
documents subject to disclosure restrictions.

(qq)
“FAR” shall mean the U.S. Federal Acquisition Regulation.

(rr)
“Governmental Entity” shall have the meaning set forth in the Master Separation
and Distribution Agreement.

(ss)
“Imminent CSRA IP” shall mean any Intellectual Property Rights acquired (whether
by merger, consolidation, stock or asset purchase or other similar transaction)
by CSRA or a CSRA Subsidiary or developed by CSRA or a CSRA Subsidiary without
making use of any CSC Proprietary Items, in each case within six (6) months
after the Effective Date, including all Intellectual Property Rights of SRA
Companies, Inc. and its direct and indirect Subsidiaries.

(tt)
“Imminent CSRA IP License” shall have the meaning set forth in Section 4.1(a) of
this Agreement.

(uu)
“Improvements” shall mean, with respect to any Licensed Product, Licensed
Product Items or Imminent CSRA IP, all derivative works of such Licensed
Product, Licensed Product Items or Imminent CSRA IP as well as all inventions,
modifications, improvements, fixes, enhancements and/or updates made to or
derived from such Licensed Product, Licensed Product Items or Imminent CSRA IP,
in each case whether or not any of the foregoing is entitled to protection under
applicable Law.

(vv)
“Initial Term” shall have the meaning set forth in Section 5.1 of this
Agreement.

(ww)
“Intellectual Property Rights” shall mean all intellectual property, proprietary
and industrial property rights of any kind worldwide, including all (i) patents,
patent applications, inventions and invention disclosures and utility models,
(ii) Trademarks, (iii) copyrights and copyrightable subject matter, including
software, code, algorithms, databases, compilations and documentation, (iv)
technology, trade secrets, know-how, processes, formulae, models, methodologies,
discoveries, ideas, concepts, techniques, designs, specifications, drawings,
blueprints, diagrams, models and prototypes, (v) moral rights and rights of
privacy and publicity, (vi) all registrations, applications, continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
renewals, extensions and foreign counterparts thereof and (vii) all rights and
remedies against infringement, misappropriation, or other violation of the
foregoing.

(xx)
“Know-How License” shall have the meaning set forth in Section 2.4(a) of this
Agreement.

(yy)
“Law” shall mean all laws, statutes and ordinances and all regulations, rules
and other pronouncements of Governmental Entities having the effect of law of
the United States of America, any foreign country, or any domestic or foreign
state, province, commonwealth, city, country, municipality, territory,
protectorate, possession or similar instrumentality, or any Governmental Entity
thereof.

(zz)
“Licensed Know-How” shall mean the information, ideas, knowledge, skill and
experience owned by CSC or a CSC Subsidiary as of the Effective Date and in the
possession of or known to CSRA (or a CSRA Group Employee (as defined in the
Employee Matters Agreement)) as of the Effective Date that CSRA reasonably
requires to conduct the CSRA Business as of the Effective Date, whether or not
proprietary or patentable, or public or confidential, and whether stored or
transmitted in oral, documentary, electronic or other form and excluding, for
the avoidance of doubt, any Restricted IP, Licensed Products, Licensed Product
Items, Licensed Marks and CSRA Know-How.

([[)
“Licensed Marks” shall have the meaning set forth in Section 2.5(a) of this
Agreement.

(aaa)
“Licensed Products” shall mean each of the products and services listed on
Schedule 1.1(bbb), collectively, excluding the NPS-Developed Products.

(bbb)
“Licensed Product Configuration Software” shall mean the code owned by CSC or
its controlled Affiliates that, together with the applicable Third Party
Software licensed directly by CSRA from such Third Party, is used to create a
Licensed Product, including scripts, configuration files, blueprints and CSC
proprietary Software.

(ccc)
“Licensed Product Documentation” shall mean the offering and/or service
descriptions, installation and instructional guides and training materials
generally provided by CSC to clients for use in connection with a Licensed
Product.

(ddd)
“Licensed Product Items” shall mean the Licensed Product Configuration Software,
Licensed Product Documentation, Licensed Product Sales Materials and Licensed
Product Specifications, collectively.

(eee)
“Licensed Product Sales Materials” shall mean sales and marketing materials
generally provided by CSC to its internal sales personnel for use in connection
with the Licensed Products, including pricing information as indicated on
Schedule 1.1(bbb).

(fff)
“Licensed Product Specifications” shall mean the technical description and
specifications of the Licensed Products that CSC uses to build and support the
Licensed Products, but that are not provided to CSC clients or resellers.

(ggg)
“Losses” shall mean all losses, damages, claims, demands, judgments or
settlements of any nature or kind, known or unknown, fixed, accrued, absolute or
contingent, liquidated or unliquidated, including all reasonable costs and
expenses (legal, accounting or otherwise as such costs are incurred) relating
thereto, suffered by a CSC Indemnitee or a CSRA Indemnitee.

(hhh)
“Market Rate License” shall mean a stand-alone software license agreement on
terms mutually agreed by CSC and CSRA reflecting arm’s length market terms.

(iii)
“Master Separation and Distribution Agreement” shall have the meaning set forth
in the recitals to this Agreement.

(jjj)
“NPS-Developed Products” shall mean those Licensed Products listed as
“NPS-Developed Products” on Schedule 1.1(bbb).

(kkk)
“Original IPMA” shall have the meaning set forth in the recitals to this
Agreement.

(lll)
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.

(mmm)
“Person” shall mean any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.

(nnn)
“Pre-COC Subsidiaries” shall have the meaning set forth in Section 2.1(g) of
this Agreement.

(ooo)
“Products License” shall have the meaning set forth in Section 2.2(a) of this
Agreement.

(ppp)
“Recoveries” shall have the meaning set forth in Section 2.8 of this Agreement.

(qqq)
“Reseller Agreement” shall mean the CSC Agility Reseller Agreement in the agreed
form attached hereto as Exhibit A.

(rrr)
“Restricted Area” shall have the meaning set forth on Schedule 1.1(sss).

(sss)
“Restricted IP” shall mean all Intellectual Property Rights relating exclusively
to, used exclusively in, or arising exclusively from those products or services
set forth on Schedule 1.1(ttt).

(ttt)
“Restricted IP Assignment” shall have the meaning set forth in Section 3.1(a).

(uuu)
“Software” shall mean any software whether in source code or object code,
including application software, instructions for controlling the operation of a
central processing unit or computer, firmware, middleware, mobile digital
applications, assemblers, applets, compilers and binary libraries, but
specifically excluding any licensed Third Party software.

(vvv)
“Tax” shall mean all income, excise, gross receipts, ad valorem, value-added,
sales, use, employment, franchise, profits, gains, property, transfer, use,
payroll, intangibles or other taxes, fees, stamp taxes, duties, charges, levies
or assessments of any kind whatsoever (whether payable directly or by
withholding), together with any interest and any penalties, additions to tax or
additional amounts imposed by any Tax authority with respect thereto.

(www)
“Technical Data” shall mean recorded information, regardless of the form or
method of the recording, of a scientific or technical nature (including computer
software documentation). The term does not include computer software or data
incidental to contract administration, such as financial and/or management
information.

(xxx)
“Third Party” shall mean any Person who is not a Party to this Agreement.

(yyy)
“Trademarks” shall mean trademarks, service marks, corporate names, trade names,
domain names, logos, slogans, designs, social media identifiers, trade dress and
other designations of source or origin, together with the goodwill symbolized by
any of the foregoing.

(zzz)
“Trademarks License” shall have the meaning set forth in Section 2.5(a) of this
Agreement.

([[[)
“Triggering Event” shall have the meaning set forth in Schedule 1.1(bbbb).

(aaaa)
“Unlicensed Marks” shall mean all Trademarks owned by CSC or its controlled
Affiliates other than the Licensed Marks.

(bbbb)
“Virginia Courts” shall have the meaning set forth in Section 12.14 of this
Agreement.

(cccc)
“Wind-Down Period” shall mean the period commencing at the end of the
Consultation Period and ending 60 calendar days following the end of the
Consultation Period. In no event shall the Wind-Down Period extend beyond July
3, 2017.

1.2
References; Interpretation

References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
Unless the context otherwise requires, the words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation”. Unless the context otherwise requires, references
in this Agreement to Sections, Exhibits and Schedules shall be deemed references
to Sections of, and Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Section or provision of this Agreement. The
words “written request” when used in this Agreement shall include email. In the
event of any inconsistency or conflict that may arise in the application or
interpretation of any of the definitions set forth in Section 1.1, for the
purpose of determining what is and is not included in such definitions, any item
explicitly included on a Schedule referred to in any such definition shall take
priority over any provision of the text thereof.
2.
GRANT OF LICENSES TO CSRA

2.1
Grant of CSC Agility License

(a)
Upon the terms and subject to the conditions set forth in this Agreement,
including Section 2.3, and excluding any Intellectual Property Rights of any
Third Party in CSC Agility or the Applicable Licensed Product Items, CSC hereby
grants to CSRA a non-exclusive, non-transferrable, non-assignable, royalty-free,
limited license to access and use CSC Agility and the Applicable Licensed
Product Items and to sublicense CSC Agility and the Applicable Licensed Product
Items to CSRA Subsidiaries, in each case in accordance with and as expressly
permitted by this Agreement, and to sublicense CSC Agility and the Licensed
Product Documentation to End Users in accordance with and as expressly permitted
by the Reseller Agreement and in no other manner whatsoever (the “CSC Agility
License”). The CSC Agility License shall be limited solely to the CSRA Field and
shall expire at the end of the Wind-Down Period; provided, that, if CSRA
believes that it will be unable to cease use of CSC Agility within the Wind-Down
Period, CSC will agree to license CSC Agility pursuant to a Market Rate License
to be mutually agreed during the Consultation Period.

(b)
From and after the date hereof, the CSC Agility License shall not entitle CSRA
to access or use any Improvements to CSC Agility or the Applicable Licensed
Product Items or any new versions thereof.

(c)
CSRA hereby assigns, and agrees to cause all CSRA Subsidiaries and to require
all End Users to assign, all right (including all Intellectual Property Rights),
title and interest in and to any and all Improvements made or created from or
based on CSC Agility or any Applicable Licensed Product Items by or on behalf of
CSRA or a CSRA Subsidiary or End User prior to expiration of the Wind-Down
Period to CSC, and, as between the Parties and any CSRA Subsidiaries (and each
agreement with End Users shall so provide), CSC shall have sole and exclusive
ownership of such Improvements and all right (including all Intellectual
Property Rights), title and interest therein and thereto.

(d)
The CSC Agility License does not create on behalf of CSRA or any CSRA Subsidiary
or End User any right to or interest in or right of possession or access to the
source code relating to CSC Agility or the Applicable Licensed Product Items or
any right to possess, or copy or decompile object code relating to CSC Agility
or the Applicable Licensed Product Items.

(e)
CSRA (acting through CSRA Personnel) may, until the end of the Wind-Down Period,
use CSC Agility and the Applicable Licensed Product Items only to the extent
required in connection with the operation of the CSRA Business in the CSRA Field
and otherwise in accordance with this Agreement and only as and to the extent
necessary to meet the performance requirements of End Users under Customer
Contracts in accordance with the terms and conditions of the Reseller Agreement.
Any use by CSRA or End Users of CSC Agility or the Applicable Licensed Product
Items after the Wind-Down Period shall be prohibited unless CSRA has entered
into a Market Rate License.

(f)
CSRA shall not transfer, assign or sublicense, or purport to transfer, assign or
sublicense, its rights under CSC Agility or the Applicable Licensed Product
Items other than to CSRA Subsidiaries to the extent required in connection with
the operation of the CSRA Business in accordance with this Agreement or, prior
to the end of the Consultation Period, to End Users in accordance with the
Reseller Agreement.

(g)
Notwithstanding anything to the contrary contained herein, the CSC Agility
License shall not extend to any Person that, directly or indirectly, acquires
control of CSRA through a Change of Control of CSRA (an “Acquiring Person”) or
to any Affiliate or subsidiary of any such Acquiring Person (other than CSRA and
entities that were direct or indirect subsidiaries of CSRA prior to the time
such Acquiring Person acquired such control (a “Pre-COC Subsidiaries”)). Without
limiting the foregoing, if any material operations or businesses are contributed
by any Affiliate of an Acquiring Person (other than a Pre-COC Subsidiary) to
CSRA or a Pre-COC Subsidiary, such contributed operations or businesses shall
not be entitled to any of the rights granted pursuant to the CSC Agility
License.

2.2
Grant of Products License

(a)
Except with respect to CSC Agility (which shall be licensed to CSRA pursuant to
Section 2.1), upon the terms and subject to the conditions set forth in this
Agreement, including Section 2.3, and excluding any Intellectual Property Rights
of any Third Party in the Licensed Products and the Applicable Licensed Product
Items, CSC hereby grants to CSRA a non-exclusive, non-transferrable,
non-assignable, royalty-free limited license to access and use the Licensed
Products and the Applicable Licensed Product Items and to sublicense the
Licensed Products and the Applicable Licensed Product Items solely to CSRA
Subsidiaries and End Users, in each case in accordance with and as expressly
permitted by this Agreement and in no other manner whatsoever (the “Products
License”). The Products License shall be limited solely to the CSRA Field and
shall expire at the end of the Wind-Down Period; provided, that, if CSRA
believes that it will be unable to cease use of a Licensed Product within the
Wind-Down Period, CSC will agree to license such Licensed Product pursuant to a
Market Rate License to be mutually agreed during the Consultation Period.

(b)
From and after the date hereof, the Products License shall not entitle CSRA to
access or use any Improvements to the Licensed Products or the Applicable
Licensed Product Items or any new versions thereof.

(c)
CSRA hereby assigns, and agrees to cause all CSRA Subsidiaries and to require
all End Users to assign, all right (including all Intellectual Property Rights),
title and interest in and to any and all Improvements made or created from or
based on any Licensed Products or Applicable Licensed Product Items by or on
behalf of CSRA or a CSRA Subsidiary or End User prior to expiration of the
Wind-Down Period to CSC, and, as between the Parties and any CSRA Subsidiaries
(and each agreement with End Users shall so provide), CSC shall have sole and
exclusive ownership of such Improvements and all right (including all
Intellectual Property Rights), title and interest therein and thereto.

(d)
The Products License does not create on behalf of CSRA or any CSRA Subsidiary or
End User any right to or interest in or right of possession or access to the
source code relating to the Licensed Products or Applicable Licensed Product
Items or any right to possess, or copy or decompile object code relating to the
Licensed Products or Applicable Licensed Product Items.

(e)
CSRA (acting through CSRA Personnel) may, until the end of the Wind-Down Period,
use the Licensed Products and the Applicable Licensed Product Items only to the
extent required in connection with the operation of the CSRA Business in the
CSRA Field and otherwise in accordance with this Agreement.

(f)
CSRA shall not transfer, assign or sublicense, or purport to transfer, assign or
sublicense, its rights under the Licensed Products or Applicable Licensed
Product Items other than to CSRA Subsidiaries to the extent required in
connection with the operation of the CSRA Business or, prior to the end of the
Consultation Period, to End Users, in each case in accordance with this
Agreement.

(g)
Notwithstanding anything to the contrary contained herein, the Products License
shall not extend to any Acquiring Person or to any Affiliate or subsidiary of
any such Acquiring Person (other than CSRA and Pre-COC Subsidiaries). Without
limiting the foregoing, if any material operations or businesses are contributed
by any Affiliate of an Acquiring Person (other than a Pre-COC Subsidiary) to
CSRA or a Pre-COC Subsidiary, such contributed operations or businesses shall
not be entitled to any of the rights granted pursuant to the Products License.

2.3
Applicable Licensed Product Items

(a)
Notwithstanding anything herein to the contrary, to the extent the Products
License granted to CSRA in Section 2.2(a) entitles CSRA to any Licensed Product
Configuration Software, CSRA shall only be permitted pursuant to such license to
(i) access, use and copy such Licensed Product Configuration Software and (ii)
either sublicense the Licensed Product Configuration Software to CSRA
Subsidiaries and End Users or use the Licensed Product Configuration Software
for internal use only in each case as specified on Schedule 1.1(bbb) and only
until the expiration of the Wind-Down Period.

(b)
Notwithstanding anything herein to the contrary, to the extent the CSC Agility
License granted to CSRA in Section 2.1(a) or the Products License granted to
CSRA in Section 2.2(a) entitles CSRA to Licensed Product Documentation, CSRA
shall only be permitted pursuant to such license to access, use and copy such
Licensed Product Documentation and, prior to the end of the Consultation Period,
sublicense such Licensed Product Documentation to CSRA Subsidiaries and End
Users and only until the expiration of the Wind-Down Period.

(c)
Notwithstanding anything herein to the contrary, to the extent the CSC Agility
License granted to CSRA in Section 2.1(a) or the Products License granted to
CSRA in Section 2.2(a) entitles CSRA to any Licensed Product Specifications,
CSRA shall only be permitted pursuant to such license to access, use and copy
such Licensed Product Specification for internal use only as necessary to
support the applicable Licensed Product and only until the expiration of the
Wind-Down Period. For the avoidance of doubt, under no circumstances shall CSRA
or any CSRA Subsidiaries provide copies of, display or otherwise disclose the
Licensed Product Specifications to End Users or to any Third Party other than
CSRA Personnel.

(d)
Notwithstanding anything herein to the contrary, to the extent the CSC Agility
License granted to CSRA in Section 2.1(a) or the Products License granted to
CSRA in Section 2.2(a) entitles CSRA to any Licensed Product Sales Materials,
CSRA shall only be permitted pursuant to such license to access, use and copy
such Licensed Product Sales Materials solely for internal use and only until the
expiration of the Wind-Down Period.

2.4
Grant of Know-How License

(a)
Upon the terms and subject to the conditions set forth in this Agreement, CSC
hereby grants to CSRA a perpetual, non-exclusive, non-transferrable,
non-assignable, royalty-free limited license to access and use the Licensed
Know-How in accordance with and as expressly permitted by this Agreement and in
no other manner whatsoever (the “Know-How License”). During the Initial Term,
the Know-How License shall be limited solely to the CSRA Field. Notwithstanding
the foregoing, if the Triggering Event shall have occurred, the Know-How License
shall be extended to include the CSRA Field and the Commercial Field, other than
the Restricted Area for the remainder of the Initial Term. For the avoidance of
doubt, following the termination of this Agreement or expiration of the Initial
Term, the Know-How License shall remain in effect for the CSRA Field and the
Commercial Field on a non-exclusive basis, including with respect to the
Restricted Area.

(b)
CSRA shall not transfer, assign or sublicense, or purport to transfer, assign or
sublicense, its rights under the Licensed Know-How other than to CSRA
Subsidiaries to the extent required in connection with the operation of the CSRA
Business solely in the CSRA Field (or, if the Triggering Event shall have
occurred, the CSRA Field and the Commercial Field, other than the Restricted
Area for the remainder of Initial Term) and in accordance with this Agreement.

2.5
Grant of Trademarks License

(a)
Upon the terms and subject to the conditions set forth in this Section 2.5,
including Section 2.5(c), CSC hereby grants to CSRA and CSRA Subsidiaries a
non-transferrable, non-assignable, royalty-free, non-exclusive, limited license
to use the trademarks, service marks, logos, and domain names listed on Schedule
2.5(a), whether registered or unregistered (the “Licensed Marks”), within the
CSRA Field, in connection with the operation, advertisement, marketing,
promotion and support of the CSRA Business and the Licensed Products in
accordance with the limitations set forth on Schedule 2.5(a), and in a manner
not likely to cause confusion with the Unlicensed Marks (the “Trademarks
License”), which Trademarks License shall expire at the end of the Wind-Down
Period.

(b)
CSRA acknowledges and agrees, and agrees to cause all CSRA Subsidiaries and
sublicensees to acknowledge and agree, that all right (including all
Intellectual Property Rights), title and interest in the Licensed Marks are
owned exclusively by CSC. No right, title or interest in any Unlicensed Marks
are granted to CSRA, CSRA Subsidiaries or any Third Party by this Agreement.

(c)
Notwithstanding anything herein to the contrary, CSRA shall have no right under
the Trademarks License to use the specific marks (i) “COMPUTER SCIENCES” or
(ii) “CSC”. CSRA shall, and shall cause the applicable CSRA Subsidiaries to, (i)
use its and their best efforts to promptly file amended articles of
incorporation (or equivalent organizational documents) with the appropriate
Governmental Entity changing its corporate or entity name to a corporate or
entity name that does not contain “COMPUTER SCIENCES” or “CSC”, and (ii) provide
CSC with any additional information, documents and materials that CSC may
request to evidence those filings. None of the other Licensed Marks may be used
by CSRA or CSRA Subsidiaries as a corporate or entity name, or trade name.

(d)
Other than the specific marks “COMPUTER SCIENCES” and “CSC”, which may not be
sublicensed to any Person, CSRA and CSRA Subsidiaries may sublicense the
Licensed Marks solely in writing in accordance with the Trademarks License to
advertisers, distributors, vendors, dealers, suppliers and other Persons, solely
for use in connection with the operation of the CSRA Business in a manner
consistent with current practice and in accordance with and as expressly
permitted by this Agreement until the expiration of the Wind-Down Period. CSRA
shall be liable hereunder for any act or omission by a sublicensee or by any
CSRA Subsidiaries that would constitute a breach of the Trademarks License or
other terms hereof, as if committed by CSRA.

(e)
CSRA’s, CSRA Subsidiaries’ and any sublicensees’ use of the Licensed Marks shall
comply with relevant elements of CSC’s trademark guidelines and applicable Laws.
CSC further reserves the right to approve the quality and propriety of any goods
or services using the Licensed Marks, which approval shall not be unreasonably
withheld, conditioned or delayed. It is the purpose of this provision to prevent
uses of the Licensed Marks in a manner that are inconsistent with CSC’s high
quality of goods and services or in a manner that might be offensive to ordinary
and customary standards of exceptional service as determined by CSC, in its sole
discretion, or that could undermine or damage the reputation of CSC. CSRA
further agrees to furnish CSC, upon request, with sample specimens of each item
bearing or displaying the Licensed Marks or pre-printed promotional literature,
video, media production, web pages, or other marketing aids which CSRA, CSRA
Subsidiaries, or any sublicensee proposes to use with and which incorporate the
Licensed Marks. CSRA agrees that all advertising and promotional materials in
which it and CSRA Subsidiaries and sublicensees use the Licensed Marks shall be
truthful in all respects. CSC shall have the right to require CSRA, CSRA
Subsidiaries and any sublicensee to make reasonable changes to such literature
or marketing aids, or to any goods or services, for the purpose of eliminating
inaccuracies, to ensure compliance with the requirements of this section or
otherwise to protect the Licensed Marks. CSC shall not be deemed to endorse the
accuracy of, or assume any legal responsibility for the contents of, such
promotional material or media presentations. CSRA and CSRA Subsidiaries may not
modify, change or alter any Licensed Mark without the prior written consent of
CSC. CSRA agrees that it shall not, directly or indirectly, do, omit to do, or
permit to be done, any act that will or may dilute the goodwill associated with
the Licensed Marks or tarnish or bring into disrepute the reputation of or
goodwill associated with the Licensed Marks or CSC or that will or may
invalidate or jeopardize any registration of the Licensed Marks. CSRA and CSRA
Subsidiaries shall not purchase Internet keywords or domain names containing the
Licensed Marks.

(f)
CSRA recognizes the ownership of, and great value of the goodwill associated
with, the Licensed Marks as well as the mark “COMPUTER SCIENCES CORPORATION”.
CSRA acknowledges that such goodwill belongs to CSC and that such Licensed
Marks, as well as the mark “COMPUTER SCIENCES CORPORATION”, have inherent and/or
acquired distinctiveness and are famous marks. Nothing in this Agreement gives
CSRA, CSRA Subsidiaries, or any sublicensees any right, title, or interest in
the Licensed Marks, except the right to use the Licensed Marks in accordance
with the terms of this Agreement until the expiration of the Wind-Down Period.
CSRA’s, CSRA Subsidiaries’, and any sublicensees’ use of the Licensed Marks
shall inure to the benefit of CSC. CSRA, CSRA Subsidiaries, and sublicensees,
will not, and will not cause any other Person to, seek to register any marks
for, containing, or confusingly similar to, the Licensed Marks. CSRA, CSRA
Subsidiaries, and sublicensees shall not, and shall not cause any other Person
to, oppose or seek to cancel or challenge, in any forum anywhere in the world,
including, but not limited to, the United States Patent and Trademark Office,
any application or registration by CSC for the Licensed Marks, or any composite
mark containing a Licensed Mark as an element of such composite mark. Further,
CSRA, CSRA Subsidiaries, and sublicensees shall not, and shall not cause any
other Person to, object to, or file any action or lawsuit because of, any use by
CSC of (i) the Licensed Marks, (ii) any composite mark containing a Licensed
Mark, or (iii) any company name, corporate name, trade name, keyword, or domain
name consisting of or containing any of the Licensed Marks, for or in connection
with any goods or services, whether such use is by CSC directly or through CSC’s
licensees, CSC Subsidiaries, or CSC’s authorized users; and CSRA, CSRA
Subsidiaries, and sublicensees will not, and will not cause any other Person to,
take any other action that may adversely affect or contest CSC’s ownership of or
right to use or the validity, incontestability or enforceability of the Licensed
Marks, any composite mark containing a Licensed Mark, or the goodwill associated
with the Licensed Marks.

(g)
CSRA, CSRA Subsidiaries, and any sublicensees as permitted under this Agreement
will display on materials utilizing or displaying the Licensed Marks any notice,
marking, or indicia of ownership required by this Agreement or otherwise by CSC
from time to time. CSRA, CSRA Subsidiaries, and any sublicensees as permitted
under this Agreement will, in all material respects, use the Licensed Marks in a
manner reasonably calculated to prevent the Licensed Marks from becoming generic
or otherwise invalid.

(h)
CSRA agrees to notify CSC in writing, as promptly as reasonably practicable, of
any of the following that may come to the attention of CSRA: (i) any adoption,
use, or registration of any mark, trade name, trading style or corporate name,
domain name, or designation which would infringe, impair or dilute, or tend to
infringe, impair or dilute, the Licensed Marks, (ii) any challenge to CSC’s use,
CSRA’s use, CSRA Subsidiaries’ use, or any sublicensees’ use of any Licensed
Mark, or (iii) any claim made by any Person of any rights in any Licensed Mark.

(i)
Except as provided herein, CSC shall be responsible, at its sole discretion, for
renewing and maintaining at CSC’s expense all trademark applications and
registrations for the Licensed Marks. CSC may elect, for any reason, not to
renew any applications and registrations for the Licensed Marks.

(j)
Nothing in this Agreement shall constitute any representation or warranty by CSC
that any Licensed Mark is valid or that the exercise by CSRA, any CSRA
Subsidiary, or any sublicensee of any rights granted under this Agreement with
respect to any Licensed Mark will not infringe the Intellectual Property Rights
of any Person.

2.6
Grant of License to NPS-Developed Products

CSC hereby grants to CSRA a non-exclusive, transferrable, assignable,
royalty-free limited license to access and use all right, title and interest CSC
retains on the date hereof in and to the NPS-Developed Products and the
Applicable Licensed Product Items (the “NPS-Developed Products License”). During
the Initial Term, the NPS-Developed Products License shall be limited solely to
the CSRA Field and shall be exclusive as to clause (i) of the definition of CSRA
Field even as against CSC. Notwithstanding the foregoing, if the Triggering
Event shall have occurred, the NPS-Developed Products License shall be extended
to include the CSRA Field and the Commercial Field other than the Restricted
Area. For the avoidance of doubt, following the termination of this Agreement or
expiration of the Initial Term, the NPS-Developed Products License shall remain
in effect for the CSRA Field and the Commercial Field on a non-exclusive basis,
including with respect to the Restricted Area.
2.7
Preservation of Ownership of Proprietary Rights and Sublicense Requirements

(a)
All rights not specifically granted to CSRA herein are hereby retained by CSC.
There are no implied licenses to any of the CSC Proprietary Items (or to any
right, title or interest therein or part, portion or aspect thereof). CSRA
covenants, and agrees to cause all CSRA Subsidiaries and require all other
sublicensees to covenant, to take no action or commit any omission that would
reasonably be expected to be adverse to CSC’s sole and exclusive ownership of
all right (including all Intellectual Property Rights), title and interest in
and to the CSC Proprietary Items and shall not (i) apply to register or
cooperate in any effort by any Third Party to register any right (including any
Intellectual Property Rights), title or interest in or to any CSC Proprietary
Items anywhere in the world in connection with any products or services, (ii)
challenge or participate in any challenge or diminution of CSC’s rights
(including any Intellectual Property Rights) in the CSC Proprietary Items, or
(iii) do anything else inconsistent with CSC’s rights (including any
Intellectual Property Rights) in the CSC Proprietary Items. If, contrary to the
intent of the Parties, it should occur that CSRA has any rights of ownership in
the CSC Proprietary Items, CSRA hereby agrees, at any time upon the written
request of CSC, to assign and to sell for ten dollars (US$10.00) to CSC any and
all such rights of ownership as well as the entire right, title and interest to
any such right (including any attendant goodwill), and CSRA agrees that it has
not entered and shall not enter into any agreement with any Third Party,
including any CSRA Subsidiaries or other sublicensees, or otherwise take or fail
to take any action, that would prevent such assignment and sale. CSRA shall
promptly upon request by CSC execute, without additional consideration, any
assignment or other document that may be reasonably necessary or appropriate for
CSC to purchase, take assignment or perfect its ownership interest or to
memorialize, record or otherwise denote or demonstrate ownership by CSC of all
right (including all Intellectual Property Rights), title and interest in and to
any CSC Proprietary Items.

(b)
CSC shall be responsible, at CSC’s own expense, for, and shall make all
decisions concerning, the preparation, filing, registration, prosecution,
renewal, enforcement and maintenance of any Intellectual Property Rights in or
covering any CSC Proprietary Item. CSRA agrees to, and agrees to cause all CSRA
Subsidiaries and require all other sublicensees to, cooperate fully with, and
provide reasonable assistance to, CSC in respect thereof, at CSC’s own expense.

(c)
In order to assign title to CSC in accordance with the terms of this Agreement,
CSRA shall take all actions reasonably required to obtain title to inventions
made in the performance of a Customer Contract, including providing timely
notice to the Customer under such Customer Contract and electing to take title.
CSRA shall seek an advance waiver of any Governmental Entity’s right to take
title in those instances where such requests are required or permitted.

(d)
Unless CSC has provided its express, prior written consent (in accordance with
CSC’s internal delegation of authority policy and procedures), CSRA shall not
enter into any Customer Contract that includes FAR Clause 52.227-17, “Rights in
Data - Special Works” or Department of Defense FAR Supplement Cause
252.227-7020, “Rights in Special Works,” or any other similar provision that
grants any Governmental Entity a right to title to any CSC Proprietary Item.

(e)
CSRA shall set forth in written agreements with any sublicensee all applicable
restrictions and obligations regarding CSC Proprietary Items as set forth in
this Agreement. CSRA shall not grant any right to or fail to require any
obligation from any permitted sublicensee that is inconsistent with the terms
and conditions of this Agreement or reduces or eliminates protections of CSC
Proprietary Items or CSC’s ownership of CSC Proprietary Items as set forth
herein. CSRA shall expressly identify CSC as a third party beneficiary in all
written agreements with any sublicensee.

(f)
CSRA shall set forth in written agreements with any Contractor all applicable
restrictions and obligations regarding such Licensed Product or the Applicable
Licensed Product Items as set forth in this Agreement.

2.8
Enforcement Actions

CSRA agrees to notify CSC in writing, as promptly as reasonably practicable, of
any actual, threatened or alleged infringement, challenge, misappropriation,
claim, impairment or violation of any Intellectual Property Rights relating to
the Licensed Products, Licensed Know-How or Licensed Marks that comes to the
attention of CSRA or a CSRA Subsidiary. CSC shall have sole and exclusive
authority and discretion to take such legal action as it deems appropriate and
control any dispute, claim, litigation, United States Patent and Trademark
Office or other U.S. or foreign governmental or administrative proceeding, or
other action arising out of any actual or alleged infringement, challenge,
misappropriation, claim, impairment or violation of any Intellectual Property
Rights relating to the CSC Proprietary Items and including any brought by a
Third Party (an “Enforcement Action”). Unless the Parties otherwise agree, all
costs and expenses related to an Enforcement Action shall be borne by CSC, and
CSC shall be entitled to all monetary damages, fines, settlement payments,
costs, attorneys’ fees, and other amounts (“Recoveries”) awarded to CSC as a
direct result of an Enforcement Action. CSRA shall, and if requested by CSC
cause CSRA Subsidiaries and any sublicensees to, at CSC’s expense, cooperate
fully and promptly with CSC with respect to such Enforcement Action, in such
manner and to such extent as CSC may reasonably request, including joining such
Enforcement Action as a party. Nothing herein shall be construed as requiring
CSC to take any action to bring or defend any Enforcement Action or to indemnify
or hold harmless CSRA, CSRA Subsidiaries, or any sublicensees in connection
therewith. During the Initial Term, in the event CSC provides written notice or
confirmation to CSRA that it determines not to bring an Enforcement Action, CSRA
may, with the prior written consent of CSC (which consent may be withheld by CSC
for any reason in its sole discretion), bring an Enforcement Action with respect
to any violation of the Licensed Products, Licensed Know-How or Licensed Marks
that CSRA reasonably believes would have a material and adverse effect on its
business; provided, however, that CSRA shall not compromise or settle any
Enforcement Action without the prior written consent of CSC; provided, further
that CSRA shall indemnify, defend and hold harmless (at CSRA’s sole cost and
expense) CSC for any losses of CSC arising from or relating to such Enforcement
Action brought by CSRA without CSC’s prior written consent, including, for the
avoidance of doubt, any losses arising from any counterclaim to such Enforcement
Action. Unless the Parties otherwise agree, all costs and expenses related to an
Enforcement Action brought by CSRA shall be borne by CSRA and any Recoveries
awarded to CSRA as a direct result of an Enforcement Action brought by CSRA
shall belong to CSRA. CSC shall, if reasonably requested by CSRA and at CSRA’
expense, provide and cause its controlled Affiliates to provide reasonable
cooperation with respect to any such Enforcement Action. For the avoidance of
doubt, nothing herein shall be construed as requiring CSC to join as a party any
Enforcement Action brought by CSRA.
2.9
Prohibited Uses and Administrative Obligations

(a)
Except as expressly permitted by this Agreement (including Section 2.9(b)) or
with the prior written consent of CSC (not to be unreasonably withheld,
conditioned or delayed) in accordance with Schedule 2.9(a), CSRA shall not, nor
shall it allow or give permission to any Third Party, including but not limited
to any CSRA Subsidiary, End User or Governmental Entity, to:

(i)
use, copy (except for internal archival purposes), distribute, rent, lease,
license, lend, give, sublicense, disclose or transfer any of the CSC Proprietary
Items or any portion thereof;

(ii)
access or make available to any Third Party source code in any manner (and
whether or not subject to escrow arrangements) relating to the Licensed
Products, Licensed Product Items or any portion thereof;

(iii)
translate, modify, adapt, enhance, extend, decompile, disassemble or reverse
engineer the Licensed Products, Licensed Product Items or any portion thereof;

(iv)
transfer, assign or sublicense, or purport to transfer, assign or sublicense, to
any Third Party any right, including any Intellectual Property Rights, in or to
any of the CSC Proprietary Items;

(v)
allow any of the CSC Proprietary Items or any right in any of them to become
subject of any charge, lien or encumbrance;

(vi)
alter, remove or obscure any trademark, copyright, trade secret, patent,
proprietary right and/or other legal notice of CSC that are part of or affixed
to any of the CSC Proprietary Items;

(vii)
modify, decompile, disassemble or reverse engineer or otherwise attempt to
derive, obtain or modify the source code to, write or develop any derivative
software based upon the Licensed Products, or sell, rent, lease, license,
sublicense, copy, reproduce, disclose or transmit the CSC Proprietary Items or
any portion thereof, or permit any Third Party to do any of the foregoing, for
any purpose whatsoever;

(viii)
use or permit use of the CSC Proprietary Items by a Third Party or on any
service bureau, time-sharing or similar system; or

(ix)
create Improvements or additions to any of the CSC Proprietary Items.

For purposes of this Section 2.9(a), CSC Proprietary Items shall include, with
respect to Licensed Know-How, only that Licensed Know-How that is Technical Data
related to Licensed Products or any other reasonably identifiable products or
services in existence and owned by CSC or a CSC Subsidiary as of the Effective
Date.
(b)
Prior to entering into any Customer Contract in connection with any CSC
Proprietary Items with any Governmental Entity, CSRA or the applicable CSRA
Subsidiary shall first (i) obtain a written acknowledgment from the relevant
contracting officer that such CSC Proprietary Items required to be delivered or
used in performance of such Customer Contract are “commercial items” as such
term is defined in FAR 2.101, (ii) ensure that the regulatory-specified contract
clauses and licenses, if any, for the acquisition of such “commercial items” are
included in such Customer Contract and (iii) obtain a written acknowledgment
from the relevant contracting officer that any modifications to such “commercial
items” are (A) of a type customarily available in the commercial marketplace or
(B) minor modifications made to meet U.S. federal government requirements.

(c)
CSRA shall effect and maintain security measures as are necessary to safeguard
the CSC Proprietary Items from any unauthorized access or use by any Person.
CSRA shall cause CSRA Subsidiaries to comply with the terms and conditions of
this Agreement and CSRA shall be liable hereunder for the actions and inactions
of CSRA Subsidiaries, all CSRA Personnel and all other sublicensees as though
they were the actions or inactions of CSRA.

(d)
CSRA shall not, and agrees to cause CSRA Subsidiaries to not, take any action or
grant any sublicense to any Person that exceeds the scope of any license or
right to sublicense granted by this Agreement.

(e)
CSRA shall not, and agrees to cause CSRA Subsidiaries to not, directly or
indirectly, violate any applicable Laws or regulations in exercising any rights
provided by or performed under this Agreement.

2.10
Compliance with Third Party Licenses

CSRA shall comply with the terms of the license agreements governing Third Party
vendor materials incorporated into any of the Licensed Products or Licensed
Product Items as and to the extent CSC so notifies CSRA in writing from time to
time. None of the licenses or rights to sublicense granted hereby include any
license to or right to sublicense the Intellectual Property Rights of any Third
Party, unless and only to the extent CSC is authorized to provide such license
or right to sublicense to CSRA. CSRA acknowledges and agrees that CSRA shall
seek any license to or right to sublicense any Intellectual Property Rights of a
Third Party in the CSC Proprietary Items from such Third Party. CSRA shall
comply with any requirements set forth in the Reseller Agreement relating to the
Intellectual Property Rights of any Third Party in CSC Agility or the Applicable
Licensed Product Items.
3.
GRANT OF IP TO CSRA

3.1
Assignment of Restricted IP to CSRA

(a)
CSC hereby assigns, conveys, transfers and delivers to CSRA or its designee all
of CSC’s right, title and interest in and to the Restricted IP, including,
without limitation, any and all goodwill symbolized thereby (as applicable), the
right to recover for damages and profits for past, present and future
infringements, dilutions, misappropriations or other violations of any part of
the Restricted IP and the right to sue for and recover the same throughout the
world in the name of CSC or its designee (the “Restricted IP Assignment”).

(b)
The Restricted IP Assignment may be made of record in any government and/or
administrative authority in any applicable jurisdiction, including in the United
States Patent and Trademark Office and the United States Copyright Office, as
appropriate and desired by CSRA.

3.2
Assignment of CSRA Know-How to CSRA

(a)
Upon the terms and subject to the conditions set forth in this Agreement, CSC
hereby irrevocably assigns, conveys, transfers and delivers to CSRA or its
designee all of CSC’s right, title and interest in and to the CSRA Know-How,
including, without limitation, any and all goodwill symbolized thereby (as
applicable), the right to recover for damages and profits for past, present and
future infringements, dilutions, misappropriations or other violations of any
part of the CSRA Know-How and the right to sue for and recover the same
throughout the world in the name of CSC or its designee (the “CSRA Know-How
Assignment”)

(b)
The CSRA Know-How Assignment may be made of record in any government and/or
administrative authority in any applicable jurisdiction, including in the United
States Patent and Trademark Office and the United States Copyright Office, as
appropriate and desired by CSRA (at CSRA’s sole cost and expense).

3.3
Assignment of CSRA Developed Products to CSRA

(a)
Upon the terms and subject to the conditions set forth in this Agreement, CSC
hereby irrevocably assigns, conveys, transfers and delivers to CSRA or its
designee all of CSC’s right, title and interest in and to the CSRA Developed
Products, including, without limitation, any and all goodwill symbolized thereby
(as applicable), the right to recover for damages and profits for past, present
and future infringements, dilutions, misappropriations or other violations of
any part of the CSRA Developed Products and the right to sue for and recover the
same throughout the world in the name of CSC or its designee (the “CSRA
Developed Products Assignment”).

(b)
The CSRA Developed Products Assignment may be made of record in any government
and/or administrative authority in any applicable jurisdiction, including in the
United States Patent and Trademark Office and the United States Copyright
Office, as appropriate and desired by CSRA (at CSRA’s sole cost and expense).

4.
GRANT OF LICENSES TO CSC

4.1
Grant of Imminent CSRA IP License to CSC

(a)
CSRA hereby grants to CSC a non-exclusive, perpetual, non-transferrable,
non-assignable, royalty-free, fully paid-up right and license to access, use,
copy, make Improvements to and sublicense to end users, any CSC Subsidiary and
any contractor of CSC or of a CSC Subsidiary any Imminent CSRA IP (the “Imminent
CSRA IP License”). During the Initial Term, the Imminent CSRA IP License (other
than in respect of any Imminent CSRA IP that constitutes Know-How) shall be
limited solely to outside the CSRA Field.

(b)
Without limiting the foregoing, the Imminent CSRA IP License shall entitle CSC
to access, use, copy and sublicense in accordance herewith all Improvements to
the Imminent CSRA IP as well as any new versions thereof in each case that are
created and released by CSRA prior to February 2, 2017 and made generally
available by CSRA to end users of the Imminent CSRA IP.

(c)
CSC shall not transfer, assign or sublicense, or purport to transfer, assign or
sublicense, its rights under any Imminent CSRA IP (other than in respect of any
Imminent CSRA IP that constitutes Know-How) other than to CSC Subsidiaries and
any contractor of CSC or of a CSC Subsidiary to the extent required in
connection with the operation of the CSC Business outside of the CSRA Field and
in accordance with this Agreement.

4.2
Grant of CSRA Know-How License to CSC

(a)
CSRA hereby grants to CSC a perpetual, transferrable, assignable, royalty-free,
fully paid-up license to access and use the CSRA Know-How in accordance with and
as expressly permitted by this Agreement and in no other manner whatsoever (the
“CSRA Know-How License”). During the Initial Term, the CSRA Know-How License
shall be exclusive in the Commercial Field even as against CSRA and its
Affiliates and non-exclusive in the CSRA Field. Notwithstanding the foregoing,
if the Triggering Event shall have occurred, the CSRA Know-How License shall be
non-exclusive in the Commercial Field, other than the Restricted Area, which
shall remain exclusive to CSC for the remainder of the Initial Term. For the
avoidance of doubt, following termination of this Agreement or expiration of the
Initial Term, the CSRA Know-How License shall remain in effect in the Commercial
Field and the CSRA Field on a non-exclusive basis.

(b)
Each Party shall retain all right to its own derivative works, inventions,
modifications, improvements, fixes, enhancements and/or updates made to or
derived from the CSRA Know-How, and the other Party shall not have any rights to
the foregoing.

4.3
Grant of CSRA Developed Products License to CSC

(a)
CSRA hereby grants to CSC a perpetual, transferrable, assignable, royalty-free,
fully paid-up license to access and use the CSRA Developed Products in
accordance with and as expressly permitted by this Agreement and in no other
manner whatsoever (the “CSRA Developed Products License”). During the Initial
Term, the CSRA Developed Products License shall be limited solely to outside
clause (i) of the definition of CSRA Field on a non-exclusive basis and be
exclusive in the Commercial Field even as against CSRA and its Affiliates.
Notwithstanding the foregoing, if the Triggering Event shall have occurred, the
CSRA Developed Products License shall be non-exclusive in the Commercial Field,
other than the Restricted Area, which shall remain exclusive to CSC for the
remainder of the Initial Term. For the avoidance of doubt, following termination
of this Agreement or expiration of the Initial Term, the CSRA Developed Products
License shall remain in effect in the Commercial Field and the CSRA Field on a
non-exclusive basis.

(b)
Each Party shall retain all right to its own derivative works, inventions,
modifications, improvements, fixes, enhancements and/or updates made to or
derived from the CSRA Developed Products, and the other Party shall not have any
rights to the foregoing.

5.
TERM

5.1
Initial Term

The initial term of this Agreement (the “Initial Term”) shall commence as of the
Effective Date and continue through the fifth (5th) anniversary of the Effective
Date unless terminated earlier pursuant to Section 11. This Agreement shall
thereafter automatically renew in perpetuity unless terminated in accordance
herewith.
6.
PAYMENT AND TAXES

6.1
Payment

On the date hereof, CSRA shall pay CSC sixty-five million United States dollars
(US$65,000,000) in immediately available funds by wire transfer to a bank
account designated by CSC.
6.2
Taxes

Each Party shall be responsible for all Taxes imposed on such Party under
applicable Law. In no event shall any Party be responsible for Taxes on or
measured by net income of the other Party. The Parties shall cooperate with each
other to furnish such forms and certificates that they are legally entitled to
furnish to eliminate or reduce Taxes on payments described herein. No Party
shall be required to “gross up” the other party for Taxes imposed through
withholding or deduction. To the extent any Party is required under applicable
Law to collect sales, use or similar taxes from the other Party, the Party
required to collect such taxes shall separately state the applicable sales, use
or similar tax on an invoice rendered to the other Party.
7.
OTHER OBLIGATIONS

7.1
No Support and Maintenance Services

(a)
The Parties acknowledge that neither Party has any obligation to the other
hereunder to provide any technical, consulting, support, maintenance or other
services of any kind to the other.

(b)
Without limiting the foregoing, unless otherwise agreed by the Parties in
writing, (i) neither Party shall be required to provide any maintenance or
support services directly to the other Party’s end users and (ii) neither Party
shall be required to provide any maintenance or support services in connection
with any portion of the Licensed Product that is owned by a Third Party.

7.2
CSRA M&A Activity

(a)
Notwithstanding anything to the contrary contained herein, in the event that any
divestiture (whether by spin-off, split-off, stock or asset sale or other
similar transaction) of all or any portion of the CSRA Business in an arm’s
length transaction to an unaffiliated third party (a “bona fide purchaser”)
would cause, or be reasonably expected to cause, CSRA to breach any of the
restrictions or limitations imposed on CSRA hereunder and/or under the Master
Separation and Distribution Agreement or any of the Ancillary Agreements, such
bona fide purchaser shall be permitted to develop and implement a “firewall
plan” that is reasonably acceptable and consented to in writing by CSC (such
consent not to be unreasonably withheld) to protect the Intellectual Property
Rights owned by CSC or exclusively licensed to CSC (to the extent of such
exclusivity) and in such divested portion of the CSRA Business’ possession from
being used by such bona fide purchaser’s business that operates in the
Commercial Field; provided, however, that no such “firewall plan” shall be
required in respect of any portion of such bona fide purchaser’s business that
operates outside the Commercial Field or to prevent CSRA Group Employees from
transferring into any portion of such bona fide purchaser’s business that
operates outside the Commercial Field.

(b)
Notwithstanding anything to the contrary contained herein, in the event that any
acquisition (whether by merger, consolidation, stock or asset purchase or other
similar transaction) of any business by CSRA or its controlled Affiliates
contains certain activities that would cause, or be reasonably expected to
cause, CSRA to breach any of the restrictions or limitations imposed on CSRA
hereunder and/or under the Master Separation and Distribution Agreement or any
of the Ancillary Agreements, CSRA shall, at its election, either (a) develop and
implement a “firewall plan” that is reasonably acceptable and consented to in
writing by CSC (such consent not to be unreasonably withheld) to protect the
Intellectual Property Rights owned by CSC or exclusively licensed to CSC (to the
extent of such exclusivity) and in CSRA’s possession from being used by CSRA or
its Affiliates in connection with the offending portions of such business or (b)
take commercially reasonable steps to divest the offending portions of such
business within one year after such acquisition; provided, however, that the
fact that (i) no more than five individual CSRA managers at the L1 to L3 levels
have management oversight over a potentially offending element or (ii) CSRA
shared back office support functions (including HR, accounting, tax and IT), but
for the avoidance of doubt not any customer facing or front office support
functions (such as sales support, product development, customer support and
product support), provide support to the acquired entity shall not in itself be
deemed a breach by CSRA.

8.
WARRANTIES

8.1
Warranty Exclusions

(a)
The Applicable Licensor shall in no circumstances have any liability for any of
the following: (i) failure of the Licensed Products or CSRA Developed Products,
as applicable resulting from unpermitted modification, abuse or prohibited use
of the Licensed Products or CSRA Developed Products, as applicable, or use of
the Licensed Products or CSRA Developed Products, as applicable, that does not
comply with the requirements of the Licensed Product Sales Materials or CSRA
Developed Product materials, as applicable, (ii) failure of the Licensed
Products or the CSRA Developed Products, as applicable, resulting from use of
the Licensed Products or the CSRA Developed Products, as applicable, in
combination with any other software and/or equipment which has not been supplied
or approved in writing by the Applicable Licensor for use with the Licensed
Products or the CSRA Developed Products, as applicable, (iii) loss of data or
any storage media in the possession or under the control of the Applicable
Licensee or any CSC Subsidiary or CSRA Subsidiary, as applicable, (iv) the
content and accuracy of any document produced by the Licensed Products or the
CSRA Developed Products, as applicable, (v) the Applicable Licensee’s or any CSC
Subsidiary’s or any CSRA Subsidiary’s, as applicable, negligence or hardware
malfunction, or (vi) (x) in the case of CSC, the CSRA Developed Products, CSRA
Know-How, or the Restricted IP, and (y) in the case of CSRA, CSC Agility, the
Licensed Products, the Licensed Product Items, Licensed Know-How or Licensed
Trademarks.

(b)
NO WARRANTY SHALL BE CREATED BY, AND NO OBLIGATION OR LIABILITY SHALL ARISE
FROM, THIS AGREEMENT OR EITHER PARTY’S RENDERING OF TECHNICAL, PROGRAMMING, OR
OTHER ADVICE OR SERVICE HEREUNDER. EACH PARTY SHALL BE DEEMED TO HAVE ACCEPTED,
IN THE CASE OF CSRA, THE CSC PROPRIETARY ITEMS, THE RESTRICTED IP AND ANY
SERVICES PROVIDED BY CSC AND, IN THE CASE OF CSC, THE CSRA DEVELOPED PRODUCTS,
CSRA KNOW-HOW AND ANY SERVICES PROVIDED BY CSRA, “AS IS” AND “WHERE IS,” AND
WITHOUT ANY WARRANTY OF ANY KIND.

(c)
(i) EACH PARTY HEREBY WAIVES ALL WARRANTIES EITHER EXPRESS OR IMPLIED, INCLUDING
ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WARRANTY OF TITLE, WARRANTY OF NON-INFRINGEMENT OR OTHERWISE (INCLUDING
TIME OF PERFORMANCE) RESPECTING, IN THE CASE OF CSRA, THE CSC PROPRIETARY ITEMS,
RESTRICTED IP OR SERVICES PROVIDED BY CSC, AND IN THE CASE OF CSC, THE CSRA
DEVELOPED PRODUCTS, CSRA KNOW-HOW OR SERVICES PROVIDED BY CSRA, AND (ii) NEITHER
PARTY MAKES ANY WARRANTY THAT THE FUNCTIONS CONTAINED IN, IN THE CASE OF CSC, A
LICENSED PRODUCT ITEM OR ANY RESTRICTED IP, AND IN THE CASE OF CSRA, THE CSRA
DEVELOPED PRODUCTS OR CSRA KNOW-HOW, WILL MEET THE OTHER PARTY’S REQUIREMENTS OR
THAT THE OPERATION OF, IN THE CASE OF CSC, A LICENSED PRODUCT ITEM OR ANY
RESTRICTED IP, AND IN THE CASE OF CSRA, THE CSRA DEVELOPED PRODUCTS OR CSRA
KNOW-HOW, WILL BE UNINTERRUPTED OR ERROR-FREE.

(d)
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,  EACH PARTY ASSUMES
SOLE RESPONSIBILITY AND ENTIRE RISK AS TO THE SUITABILITY AND RESULTS OBTAINED
FROM USE OF, IN THE CASE OF CSRA, THE CSC PROPRIETARY ITEMS, THE RESTRICTED IP
AND THE SERVICES PROVIDED BY CSC, AND IN THE CASE OF CSC, THE CSRA DEVELOPED
PRODUCTS, CSRA KNOW-HOW AND THE SERVICES PROVIDED BY CSRA, AND ANY DECISIONS
MADE OR ACTIONS TAKEN BASED ON THE INFORMATION CONTAINED IN OR GENERATED BY THE
FOREGOING, AS APPLICABLE.

9.
INDEMNIFICATION; INJUNCTIVE RELIEF; LIMITATIONS OF LIABILITY

9.1
Indemnification by CSC

CSC will indemnify, defend and hold harmless CSRA, and each of CSRA’s controlled
Affiliates and CSRA’s and its controlled Affiliates’ directors, officers,
employees, agents and permitted successors and assigns (“CSRA Indemnitees”) from
and against any and all Losses incurred by any CSRA Indemnitee as a direct
result of any claim by a Third Party that is not a CSRA Affiliate (a) arising
from or relating to CSC’s or any CSC Subsidiary’s use of the CSRA Developed
Products, CSRA Know-How, and/or any end user agreement, documentation or
representation provided or made by CSC to an end user to the extent such end
user agreement, documentation or representation differs from the materials or
documentation provided by CSRA or (b) that CSRA’s use of any Improvements to the
Licensed Products provided by CSC pursuant to this Agreement infringes or
misappropriates any U.S. copyright, trademark or trade secret, except to the
extent resulting from (i) CSRA’s modification of the Licensed Products or
combination by CSRA of the Licensed Products with other products or services if
the Licensed Products would not have been infringing but for such combination or
modification, (ii) CSRA’s use of such Licensed Products other than as permitted
under this Agreement, (iii) CSRA’s failure to use an updated non-infringing
version of the applicable Licensed Products to the extent CSRA was notified that
the update cured an infringement, (iv) changes to the Licensed Products made by
CSC at the direction of CSRA, (v) any open source software included in the
Licensed Products or used by CSRA or an End User in connection with the Licensed
Products, or (vi) any portion of the Licensed Products that is owned by a Third
Party.
9.2
Indemnification by CSRA

CSRA will indemnify, defend and hold harmless CSC, and each of CSC’s Affiliates
and CSC’s and its Affiliates’ directors, officers, employees, agents and
permitted successors and assigns (“CSC Indemnitees”) from and against any and
all Losses incurred by any CSC Indemnitee as a direct result of any claim by a
Third Party that is not a CSC Affiliate (a) arising from or relating to CSRA’s,
CSRA Subsidiaries’ or any End User’s use of the Licensed Products, and/or any
end user agreement, documentation or representation provided or made by CSRA to
an End User to the extent such end user agreement, documentation or
representation differs from the Licensed Product Sales Materials, Licensed
Product Documentation, marketing materials and/or Reseller Agreement provided by
CSC or (b) that CSC’s use of any Improvements to the Licensed Products provided
by CSRA pursuant to this Agreement infringes or misappropriates any U.S.
copyright, trademark or trade secret, except to the extent resulting from (i)
CSC’s modification of the CSRA Developed Products or combination by CSC of the
CSRA Developed Products with other products or services if the CSRA Developed
Products would not have been infringing but for such combination or
modification, (ii) CSC’s use of CSRA Developed Products or CSRA Know-How other
than as permitted under this Agreement, (iii) CSC’s failure to use an updated
non-infringing version of the applicable CSRA Developed Products to the extent
CSC was notified that the update cured an infringement, (iv) changes to the CSRA
Developed Products made by CSRA at the direction of CSC, (v) any open source
software included in the CSRA Developed Products or used by CSC or its customers
in connection with the CSRA Developed Products or (vi) any portion of the CSRA
Developed Products that is owned by a Third Party.
9.3
Sole Remedy; Indemnification Procedures

(a)
If any Improvement for which CSC has an indemnification obligation under Section
9.1 becomes, or in CSC’s reasonable opinion is likely to become, the subject of
any U.S. copyright, trademark or trade secret infringement or misappropriation
claim or proceeding, CSC will, in addition to indemnifying CSRA as provided in
Section 9.1, promptly take the following actions, at no additional charge to
CSRA, in the following order of priority: (i) secure the right to continue using
the item or (ii) replace or modify the item to make it non-infringing. If
neither of such actions can be accomplished by CSC using commercially reasonable
efforts, and only in such event, CSC will remove the applicable Improvements
and, in full satisfaction of CSC’s obligations with respect to this Section
9.3(a), the applicable Fees will be equitably adjusted to reflect such removal.
THIS SECTION 9.3 AND SECTION 9.1 OR SECTION 9.2, AS APPLICABLE, STATE THE ENTIRE
LIABILITY AND OBLIGATIONS OF THE APPLICABLE LICENSOR AND THE EXCLUSIVE REMEDY OF
THE APPLICABLE LICENSEE, ITS AFFILIATES, SUCCESSORS AND ASSIGNS WITH RESPECT TO
ANY VIOLATION OR INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS BY, IN THE
CASE OF CSC, THE LICENSED PRODUCTS AND THE SUPPORT SERVICES PROVIDED BY CSC OR
ANY PART THEREOF, AND IN THE CASE OF CSRA, THE CSRA DEVELOPED PRODUCTS AND THE
SUPPORT SERVICES PROVIDED BY CSRA OR ANY PART THEREOF.

(b)
All indemnification procedures shall be governed by Section 7.4 of the Master
Separation and Distribution Agreement.

9.4
Injunctive Relief

The Parties acknowledge and agree that money damages would not be a sufficient
remedy for any breach of Sections 2, 4, or 10 of this Agreement by a Party or
any of its Subsidiaries and that the other Party shall, in addition to any other
rights it may have at Law or in equity, be entitled to equitable relief,
including injunction and specific performance, as a remedy for any breach (and
the Party in breach shall not raise the defense of an adequate remedy at Law)
without the posting of a bond or other form of assurance or surety.
9.5
Limitation of Liability

EXCEPT WITH RESPECT TO (a) EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS
SECTION 9 WITH RESPECT TO THIRD PARTY CLAIMS, (b) EITHER PARTY’S INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THE OTHER OR USE OF THE INTELLECTUAL
PROPERTY RIGHTS OF THE OTHER IN ANY MANNER OR FOR ANY PURPOSE OR APPLICATION NOT
EXPRESSLY PERMITTED BY THIS AGREEMENT, (c) EITHER PARTY’S BREACH OF THE
CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS AGREEMENT, OR (d) EITHER PARTY’S
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR INDIRECT, EXEMPLARY, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR
COSTS, OR FOR LOST OR DAMAGED DATA OR LOSS OF PROFIT OR GOODWILL, WHETHER
FORESEEABLE OR NOT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES OR COSTS.
10.
CONFIDENTIAL DATA & PROPRIETARY MATERIALS

10.1
Confidential Data, Proprietary Information, and Trade Secrets

All Confidential Information submitted by one Party to the other Party in
connection with this Agreement shall be governed by the confidentiality
obligations set forth in Section 8.5 of the Master Separation and Distribution
Agreement. For purposes of this Agreement, Confidential Information of CSC shall
include all CSC Proprietary Items and Confidential Information of CSRA shall
include all CSRA Developed Products and CSRA Know-How.
10.2
Employees and Sublicensees

Each Party shall require its sublicensees and cause its Affiliates and its and
their employees, authorized agents and representatives to comply with the
provisions set forth in this Agreement and shall be deemed for purposes of this
Agreement to have taken the actions and inactions of the same in connection
thereto.
11.
TERMINATION

11.1
Events of Termination

This Agreement may only be terminated if:
(a)
the Parties mutually agree;

(b)
the other Party is in material breach or default of any of its representations,
warranties, covenants or obligations under this Agreement or violates or
infringes the Intellectual Property Rights of such Party and which breach,
violation or infringement has remained uncured or otherwise unresolved for a
period of thirty (30) days or more following that Party’s receipt of written
notice regarding such breach; or

(c)
the other Party makes any assignment or assumption for the benefit of creditors
or files a petition in bankruptcy or is adjudged bankrupt or is placed in the
hands of a receiver or if the equivalent of any of the proceedings or acts
referred to in this clause, though known and/or designated by some other name or
term, occurs;

and such Party notifies the other Party of its election to terminate this
Agreement.
11.2
Effect of Termination or Expiration

(a)
Upon the expiration of the Wind-Down Period, CSRA shall immediately return all
copies, in any form, of any Confidential Information in its possession or
control (or certify to CSC in writing that the same has been destroyed), except
to the extent such Confidential Information constitutes Licensed Know-How, CSRA
Developed Products or CSRA Know-How.

(b)
Unless a contrary intention clearly appears, expressions of termination,
cancellation or rescission of this Agreement may not be construed as a
renunciation or discharge of any claim in damages for an antecedent breach of
this Agreement or an obligation incurred prior to the termination or expiration
thereof.

11.3
Survival of Terms

Upon the termination of this Agreement for any reason, the following shall
survive: (a) any unsatisfied payment obligation or other right or remedy
regardless of whether based on prior default or performance or otherwise, (b)
any limitation on the scope, manner, method, or location of the exercise of
rights in the CSC Proprietary Items, CSRA Developed Products or CSRA Know-How,
as applicable, (c) any limitation, exclusion or waiver of warranties, remedy,
liability or damages, (d) any obligation of confidentiality, nondisclosure,
return of data or materials, or singular obligation to the extent that the
obligation was created by the terms of this Agreement, (e) any right for
effectuating any of the aforesaid, (f) the right of CSC to receive any and all
Improvements made or created from or based on the Licensed Products or any
Licensed Product Items by or on behalf of CSRA or a CSRA Subsidiary or End User
following the Effective Date, and (g) the provisions of Sections 2, 3, 4, 8, 9,
10, 11 and 12.
12.
GENERAL PROVISIONS

12.1
Further Assurances

In addition to the actions specifically provided for elsewhere in this
Agreement, each Party agrees to execute or cause to be executed and to record or
cause to be recorded such other agreements, instruments and other documents, and
to take such other action, as reasonably necessary or desirable, to fully
effectuate the license grants, assignment, intents and purposes of this
Agreement.
12.2
Relationship of the Parties

This Agreement shall not be construed to place the Parties in the relationship
of legal representatives, partners, joint venturers or agents of or with each
other. No Party shall have any power to obligate or bind the other Party in any
manner whatsoever, except as specifically provided herein.
12.3
Amendment

This Agreement may not be modified or amended, except by an agreement in writing
signed by each of the Parties.
12.4
Entire Agreement

The Schedules shall be construed with and as an integral part of this Agreement
to the same extent as if the same had been set forth verbatim herein. This
Agreement (including the Schedules) and the Master Separation and Distribution
Agreement constitute the entire agreement between the Parties related to the
subject matter of the Agreement and supersede all prior agreements, discussions
and understandings between the Parties related to its subject matter.
12.5
Priority of Agreements

If there is a conflict between any provision of this Agreement and the Master
Separation and Distribution Agreement (or any other agreement referred to
therein), the provisions of this Agreement will control. If there is a conflict
between any provision of this Agreement and a Reseller Agreement that references
this Agreement, the provisions of this Agreement will control.
12.6
Assignment

This Agreement shall not be assignable by either Party, in whole or in part,
directly or indirectly, without the prior written consent of the other Party,
and any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void; provided, however, that either Party may
assign this Agreement (a) to an Affiliate controlled by such Party, or (b) to a
purchaser of all or substantially all of the properties and assets of such
Party, in each case so long as such assignee expressly assumes, in a written
instrument in form reasonably satisfactory to the other Party, the due and
punctual performance or observance of every agreement and covenant of this
Agreement to be performed or observed on the part of the assigning Party.
Notwithstanding the foregoing, because of its personal nature to CSC, the
Trademarks License may not be assigned to any Person without the prior written
consent of CSC, which consent may be withheld by CSC for any reason in its sole
discretion.
12.7
Successors and Assigns

The provisions to this Agreement shall be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.
12.8
Third Party Beneficiaries

This Agreement is solely for the benefit of the Parties and their respective
Affiliates and shall not be deemed to confer upon any Third Party any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement, except that any CSRA
Indemnitees or CSC Indemnitees shall be intended third-party beneficiaries of
Section 9 of this Agreement.
12.9
Notices

All notices, requests, claims, demands and other communications under this
Agreement shall be made and delivered in conformity with Section 11.6 of the
Master Separation and Distribution Agreement.
12.10
Rules of Construction

This Agreement will be fairly interpreted in accordance with its terms and
without any strict construction in favor of or against either Party. Moreover,
drafts of the Agreement and Schedules shall not be taken into account in
interpreting, or establishing the nature or limits of, a Party’s rights and
obligations hereunder. Any singular term in this Agreement shall be deemed to
include the plural, and any plural term the singular. Notwithstanding anything
herein to the contrary, all rights granted herein and hereby shall be construed
so as to permit or require only such action and/or use that is in compliance
with Applicable Security Laws and Regulations. Notwithstanding the foregoing,
the Parties shall comply with all applicable Export Control Laws and
Regulations.
12.11
Title and Headings

Titles and headings to Sections herein are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
12.12
No Waiver

A Party does not waive any right under this Agreement by failing to insist on
compliance with any of the terms of this Agreement or by failing to exercise any
right hereunder. Any waivers granted hereunder are effective only if recorded in
a writing signed by the Party granting such waiver.
12.13
Severability

If any provision of this Agreement is determined by any court or Governmental
Entity to be unenforceable, the Parties intend that this Agreement be enforced
as if the unenforceable provisions were not present and that any partially valid
and enforceable provisions be enforced to the extent that they are enforceable.
12.14
Governing Law; Jurisdiction

This Agreement (and any claims or disputes arising out of or related thereto or
to the transactions contemplated thereby or to the inducement of any Party to
enter therein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common Law, statute or otherwise) shall in all respects be
governed by and construed in accordance with the Laws of the State of New York,
including all matters of construction, validity and performance, in each case
without reference to any choice-of-law or conflict of law principles that might
lead to the application of the Laws of any other jurisdiction. Subject to the
provisions of Section 9 of the Master Separation and Distribution Agreement,
each of the Parties irrevocably submits to the exclusive jurisdiction of (a) the
Fairfax County Circuit Court and any appeals courts thereof or (b) the United
States District Court for the Eastern District of Virginia and any appeals
courts thereof (the courts referred to in clauses (a) and (b), the “Virginia
Courts”), for the purposes of any suit, action or other proceeding to compel
arbitration or for provisional relief in aid of arbitration in accordance with
Section 9 of the Master Separation and Distribution Agreement or to prevent
irreparable harm, and to the non-exclusive jurisdiction of the Virginia Courts
for the enforcement of any award issued thereunder. Each of the Parties further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth in Section 11.6 of
the Master Separation and Distribution Agreement shall be effective service of
process for any action, suit or proceeding in the Virginia Courts with respect
to any matters to which it has submitted to jurisdiction in this Section 12.14.
Each of the Parties irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the Virginia Courts, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
12.15
Dispute Resolution

The procedures set forth in Section 9 of the Master Separation and Distribution
Agreement shall apply to the resolution of all disputes arising under this
Agreement.
12.16
Specific Performance

From and after the Effective Date, in the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Parties agree that the Party to this Agreement that is or is to
be thereby aggrieved shall have the right to specific performance and injunctive
or other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at Law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that, from and after the
Effective Date, the remedies at Law for any breach or threatened breach of this
Agreement, including monetary damages, are inadequate compensation for any loss,
that any defense in any action for specific performance that a remedy at Law
would be adequate is hereby waived, and that any requirements for the securing
or posting of any bond with such remedy are hereby waived.
12.17
Counterparts

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the Parties and delivered to
the other Party.
12.18
Effectiveness of Amendment and Restatement

This Agreement amends and restates the Original IPMA in its entirety with effect
from the date hereof.
[Signature Page Follows]



SIGNATORY
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


 
COMPUTER SCIENCES CORPORATION
 
By:
/s/ William Deckelman
 
Name:
William Deckelman
 
Title:
EVP & General Counsel
 
CSRA INC.
 
By:
/s/ David F. Keffer
 
Name:
David F. Keffer
 
Title:
EVP, CFO





 
 
 
 


